 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   OSCAR ALCARAZ, JR.,                               )   Case No.: 1:19-cv-165 - JLT
                                                       )
12                  Plaintiff,                         )   ORDER GRANTING DEFENDANT’S REQUEST
                                                       )   FOR A SECOND EXTENSION OF TIME
13          v.                                         )
14   COMMISSIONER OF SOCIAL SECURITY,                  )   (Doc. 15)
                                                       )
15                  Defendant.                         )
                                                       )
16
17          On November 27, 2019, the Commissioner filed a stipulation of the parties for an extension of
18   time, requesting the deadline to respond to Plaintiff’s opening brief be extended to January 17, 2020.
19   (Doc. 15) The Scheduling Order allows for a single extension of thirty days by the stipulation of the
20   parties (Doc. 5 at 4), which was previously used by Plaintiff in this action. (Docs. 8, 9)
21          Beyond the single extension by stipulation, “requests to modify [the scheduling] order must be
22   made by written motion and will be granted only for good cause.” (Doc. 3 at 3) Accordingly, the
23   Court construes the stipulation of the parties to be a motion by the Commissioner for modification of
24   the scheduling order. The Commissioner asserts the extension is necessary “[d]ue to unanticipated
25   leave and [a] heavy caseload.” (Doc. 15 at 1) In addition, counsel reports she anticipates leave for the
26   Thanksgiving holiday from November 28, 2019 to December 6, 2019 and again from December 23,
27   2019 to December 31, 2019.” (Id.) Plaintiff does not oppose the request. (See id. at 2) Furthermore,
28   it does not appear Plaintiff would suffer prejudice for the delay.

                                                           1
 1        Accordingly, the Court ORDERS:
 2        1.    The request for a second extension of time (Doc. 15) is GRANTED; and
 3        2.    The Commissioner SHALL file a response to the opening brief no later than
 4              January 17, 2020; and
 5        3.    The Commissioner is advised no further extensions of time will be granted without the
 6              filing of a motion supported by exceptionally good cause.
 7
 8   IT IS SO ORDERED.
 9     Dated:   December 2, 2019                         /s/ Jennifer L. Thurston
10                                                UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
